DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on October 28, 2019
Claims 13-29 are cancelled
Claims 1-12 and 30-37 are pending

Examiner’s Note: Paragraphs 0236 and 0248 of the specification defines that a processor may be a CPU, general purpose processor, an FPGA, Microcontroller Unit(MCU)  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed prior to the mailing date of the first office action on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11/16/2021 was filed prior to the mailing date of the first office action on 1/18/2022.  The submission is in 

The information disclosure statement (IDS) submitted on 4/14/2021 was filed prior to the mailing date of the first office action on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 5/11/2020 was filed prior to the mailing date of the first office action on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 1/27/2020 was filed prior to the mailing date of the first office action on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
Acknowledgment is made of applicant’s drawings submitted on 10/28/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 12/5/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 10/28/2019.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.) Claims 1, 6, 30, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS supplied reference, CN104834850, Kou

 	In regards to claim 1, Kou teaches a method for starting up a device, comprising: 
obtaining fingerprint information from a fingerprint sensor integrated with a power button configured to start up the device when pressed(see CN104834850, Kou, para. 0009, where a fingerprint button scans and acquires fingerprint information that causes a device to start when the button is pressed); 
(see CN104834850, Kou, para 0010, where fingerprint processing module stores fingerprint information); 
obtaining a fingerprint authentication request, and providing, in response to the fingerprint authentication request, the fingerprint information to perform fingerprint authentication, to log in to an operating system of the device(see CN104834850, Kou, para 0031-0032, when a user implicitly requests fingerprint authentication when a fingerprint button is pressed resulting in a controller to perform a fingerprint verification by comparing a 1st fingerprint to a 2nd fingerprint. If the fingerprints match, the device is allowed to start-up and access to the operating system is allowed).
  
 	In regards to claim 6, Kou teaches the method of claim 1, wherein the method further comprises, deleting the fingerprint information after a preset 548716-v4/4747-110004Atty. Docket No. 4747-11000 (85371106US06) duration when a login setting of the device indicates that the device does not need to perform user identity authentication after startup , and wherein the preset duration begins when loading a fingerprint drive is completed(see CN104834850, Kou, para. 0031 and 0049, where fingerprint authentication enables a user to login to an account without performing an fingerprint input again while only temporarily storing the first fingerprint information[i.e. preset time duration]).  

 	In regards to claim 30, Kou teaches a device, comprising: 
a power button,548716-v4/4747-110007Atty. Docket No. 4747-11000 (85371106US06) a fingerprint sensor integrated with the power button, a processor coupled to the power button and the fingerprint sensor(see CN104834850, Kou, para. 0009 and 0010, where a fingerprint button is connected to a fingerprint processing module); and
 a memory coupled to the processor and storing instructions that(see CN104834850, Kou, para. 0010, where the fingerprint system contains memory), when executed by the processor, cause the processor to be configured to: 
 obtain fingerprint information from the fingerprint sensor(see CN104834850, Kou, para. 0009, where a fingerprint button scans and acquires fingerprint information that causes a device to start when the button is pressed);
save the fingerprint information(see CN104834850, Kou, para 0010, where fingerprint processing module stores fingerprint information);
 provide, in response to the fingerprint authentication request, the fingerprint information to perform fingerprint authentication, to log in to an operating system of the device(see CN104834850, Kou, para 0031-0032, when a user implicitly requests fingerprint authentication when a fingerprint button is pressed resulting in a controller to perform a fingerprint verification by comparing a 1st fingerprint to a 2nd fingerprint. If the fingerprints match, the device is allowed to start-up and access to the operating system is allowed).
 
In regards to claim 35, Kou teaches the device of claim 30, wherein the instructions further cause the processor to delete the fingerprint information after a preset duration elapses when a login setting of the device indicates that the device does not need to perform user identity authentication after startup, and wherein the preset duration starts when loading a fingerprint drive is complet(see CN104834850, Kou, para. 0031 and 0049, where fingerprint authentication enables a user to login to an account without performing an fingerprint input again while only temporarily storing the first fingerprint information[i.e. preset time duration]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.) Claims 2-5, 7-12, 31-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, CN104834850, Kou in view of US 20160026841, Merrell

 	In regards to claim 2, Kou teaches the method of claim 1, wherein, 
(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and 
Kou does not teach deleting the fingerprint information when the power button is not pressed within a preset duration, wherein the preset duration begins when the fingerprint information is saved 	However, Merrell teaches Kou does not teach deleting the fingerprint information when the power button is not pressed within a preset duration, wherein the preset duration begins when the fingerprint information is saved (see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 3, the combination of Kou and Merrell teach the method of claim 2, wherein detecting whether the power button is pressed comprises detecting whether a preset general purpose input/output (GPIO) interface on a mainboard of the device is set to a high level, and wherein when the device is in a sleep mode or a down mode and when the power button is pressed, 4, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 
 	In regards to claim 4, Kou teaches the method of claim 1. Kou does not teach wherein after, saving the fingerprint information, the method further comprises deleting the fingerprint information when the fingerprint authentication request is not obtained within a preset duration, and wherein the preset duration begins when the fingerprint information is saved 	However, Merrell teaches wherein after, saving the fingerprint information, the method further comprises deleting the fingerprint information when the fingerprint authentication request is not obtained within a preset duration, and wherein the preset duration begins when the fingerprint information is saved (see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing (see Merrell, para. 0024)

 	In regards to claim 5, Kou teaches the method of claim 1. Kou does not teach wherein after the fingerprint information is provided to perform the fingerprint authentication, the method further comprises deleting the fingerprint information 	However, Merrell teaches wherein after the fingerprint information is provided to perform the fingerprint authentication, the method further comprises deleting the fingerprint information (see US 20160026841, Merrell, para. 0108, where after comparing the 2nd object data[i.e. authentication], deleting a lesser quality object data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 7, Kou teaches a method for starting up a device, the method comprising: 
receiving, by a first microcontroller unit (MCU), a wakeup indication from a fingerprint sensor integrated with a power button configured to start up the device when pressed(see CN104834850, Kou, para. 0009, where a fingerprint button scans and acquires fingerprint information that causes a device to start when the button is pressed); receiving, by the first MCU, a fingerprint authentication request from a fingerprint drive1 and providing, in response to the fingerprint authentication request, the fingerprint information to the fingerprint driv(see CN104834850, Kou, para 0031-0032, when a user implicitly requests fingerprint authentication when a fingerprint button is pressed resulting in a controller to perform a fingerprint verification by comparing a 1st fingerprint to a 2nd fingerprint. If the fingerprints match, the device is allowed to start-up and access to the operating system is allowed);
 	Kou does not teach obtaining, by the first MCU and responsive to receiving the wakeup indication, fingerprint information acquired by the fingerprint sensor, saving the fingerprint information 	However, Merrell teaches obtaining, by the first MCU and responsive to receiving the wakeup indication, fingerprint information acquired by the fingerprint sensor, saving the fingerprint information(see US 20160026841, Merrell, para. 0061 and 062, where where the auxiliary processor exits sleep mode; the fingerprint sensor captures and stores fingerprint data); 
. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing (see Merrell, para. 0024)  

 	In regards to claim 8, the combination of Kou and Merrell teach the method of claim 7, wherein after, saving the fingerprint information, the method further comprises: 
detecting, by the first MCU, whether the power button is pressed(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and 
deleting the fingerprint information when the first MCU does not detect that the power button is pressed within a preset duration, wherein the preset duration begins when the fingerprint information is saved by the first MCU(see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 
 	In regards to claim 9, the combination of Kou and Merrell teach the method of claim 8, wherein detecting, whether the power button is pressed comprises detecting, whether a preset general purpose input/output (GPIO) interface on a mainboard of the (see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024) 

 	In regards to claim 10, the combination of Kou and Merrell teach the method of claim 7, wherein after saving the fingerprint information, the method further comprises deleting the fingerprint information when the fingerprint authentication request is not 548716-v4/4747-110006Atty. Docket No. 4747-11000 (85371106US06) obtained by the first MCU within a preset duration, wherein the preset duration starts when the fingerprint information is saved by the first MCU(see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing (see Merrell, para. 0024)
  
 	In regards to claim 11, the combination of Kou and Merrell teach the method of claim 7, wherein after providing the fingerprint information to the fingerprint drive, the method further comprises deleting the fingerprint information(see US 20160026841, Merrell, para. 0108, where a 2nd fingerprint with an object and deleting a lesser quality object data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)
 
 	In regards to claim 12, the combination of Kou and Merrell teach the method of claim 7, wherein the method further comprises: deleting, by the first MCU, the fingerprint information after a preset duration elapses when a login setting of the device indicates that the device does not need to perform user identity authentication after startup, wherein the preset duration starts when loading of the fingerprint drive by the device is completed(see CN104834850, Kou, para. 0031 and 0049, where fingerprint authentication enables a user to login to an account without performing an fingerprint input again while only temporarily storing the first fingerprint information[i.e. preset time duration]).  
 	In regards to claim 31, Kou teaches the device of claim 30, wherein the instructions further cause the processor to: 
Detect whether the power button is pressed(see CN104834850, Kou, para. 0013, where a fingerprint button module detects when a button is pressed); and
 Kou does not teach 548716-v4/4747-110008Atty. Docket No. 4747-11000 (85371106US06)delete the fingerprint information when the power button is not pressed within a preset duration, wherein the preset duration starts  when the fingerprint information is saved 	However, Merrell teaches delete the fingerprint information when the power button is not pressed within a preset duration, wherein the preset duration starts  when the fingerprint information is saved (see US 20160026841, Merrell, para. 0025 and 0090, where a timer is initiated after capturing fingerprint data. If the button is not pressed, the timer expires resulting in the deletion of the stored fingerprint data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024) 

In regards to claim 32, the combination of Kou and Merrell teach the device of claim 31, wherein to detect whether the power button is pressed the instructions further cause the processor to detect a preset general purpose input/output (GPIO) interface on (see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024) 

 	In regards to claim 33, Kou teaches the device of claim 30. Kou does not teach wherein the instructions further cause the processor to delete the fingerprint information when the fingerprint authentication request is not obtained within a preset duration, wherein the preset duration starts when the fingerprint information is saved 	However, Merrell teaches wherein the instructions further cause the processor to delete the fingerprint information when the fingerprint authentication request is not obtained within a preset duration, wherein the preset duration starts when the fingerprint information is saved (see US 20160026841, Merrell, para. 0108, where a fingerprint sensor initiates a timer and deletes the fingerprint data after expiration of the timer if an authentication has not been completed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing (see Merrell, para. 0024)  

 	In regards to claim 34, the combination of Kou teaches the device of claim 30. Kou does not teach wherein the instructions further cause the processor to delete the fingerprint 548716-v4/4747-110009Atty. Docket No. 4747-11000 (85371106US06) information after the fingerprint information is provided to perform the fingerprint authentication 	However, Merrell teaches wherein the instructions further cause the processor to delete the fingerprint 548716-v4/4747-110009Atty. Docket No. 4747-11000 (85371106US06) information after the fingerprint information is provided to perform the fingerprint authentication (see US 20160026841, Merrell, para. 0108, where after comparing the 2nd object data[i.e. authentication], deleting a lesser quality object data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

 	In regards to claim 36, the combination of Kou and Merrell teach the device of claim 32, wherein when the device is in a sleep mode and when the power button is pressed, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)

In regards to claim 37, the combination of Kou and Merrell teach the device of claim 32, wherein when the device is in a down mode and when the power button is pressed, the preset GPIO interface is set from a low level to the high level(see US 20160026841, Merrell, para. 0086, where actuation of the interrupt control[i.e. button pressing], causes the state input/output to go high level [i.e. in reverse logic] and transitions from a low power sleep mode). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kou with the teaching of Merrell because a user would have been motivated to enhance the speed of performing the fingerprint authentication, taught by Kou, by using an auxiliary processor, taught by Merrell, for performing supplemental tasks(see Merrell, para. 0024)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438